35 So. 3d 1206 (2008)
The MISSISSIPPI BAR
v.
Walter W. TEEL.
No. 2007-BD-01651-SCT.
Supreme Court of Mississippi.
January 15, 2008.

ORDER
¶ 1. This matter came before the Court en banc on the Mississippi Bar's ("Bar") Motion for Indefinite Suspension Pending Appeal, Striking from Rolls, Suspending and Staying Proceedings of and against attorney Walter W. Teel (Teel). A formal Complaint was filed by the Mississippi Bar based on a judgment in a criminal case wherein Teel was found guilty by a jury in the United States District Court for the Southern District of Mississippi of the following felonies: conspiracy, mail fraud/honest services fraud, and bribery concerning programs receiving federal funds. United States v. Walter W. "Wes" Teel, 3:03cr120HTW-JCS-003, 2007 WL 679997 (S.D.Miss.2007), appeal pending Fifth Cir. No. 07-60774. Teel filed no response to the Bar's complaint.
¶ 2. In its motion, the Bar requests that this Court strike Teel's name from the rolls of the Mississippi Bar; suspend him from the practice of law pursuant to Mississippi Rule of Discipline 6(a), pending final disposition of these disciplinary proceedings or until reversal of his convictions; and finally, stay further disciplinary proceedings until his appeal or appeals have been concluded, at which time Teel should be disbarred if his appeal or appeals are unsuccessful.
¶ 3. The motion by the Bar is well-taken and is hereby granted.
¶ 4. IT IS THEREFORE ORDERED AND ADJUDGED that the name of Walter W. Teel shall be stricken from the Bar Rolls; that Walter W. Teel is immediately suspended from the practice of law in the State of Mississippi pending final disposition of these disciplinary proceedings or until reversal of the aforementioned convictions; that further proceedings in this disciplinary matter are stayed pending the resolution of Teel's appeal; that the Bar shall promptly notify this Court of the resolution of Teel's appeal; and that the Clerk of this Court shall forward certified copies of this order to the Chancery Clerk and the Circuit Clerk of Harrison County and to the senior chancellor of the Chancery Court of Harrison County and to the senior circuit judge of the Circuit Court of Harrison County, and the order shall be entered upon the minutes of those courts in accordance with Rule 8.6(iii) of the Rules of Discipline.
¶ 5. SO ORDERED,
  /s/ Jess H. Dickinson
  JESS H. DICKINSON, JUSTICE
  FOR THE COURT
DIAZ, P.J., AND EASLEY, J., NOT PARTICIPATING.